DETAILED ACTION

Drawings
The drawings were received on 12/14/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623